           Case 2:13-cr-20443-DPH-LJM ECF No. 49 filed 01/09/19                                  PageID.140        Page 1 of 5


PROB 12B                                                                                                         PACTS         DATE
(Rev. 08/18)               SUPERVISION REPORT                                     U. S. Probation Office
               REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH
                                                                                  Eastern District of Michigan   34871         12/11/2018
                                  THE CONSENT OF THE OFFENDER
                             (Probation Form 49, Waiver of Hearing is Attached)

NAME                                                       OFFICER                CHIEF JUDGE                       DOCKET #
McMICHAEL, Thaddeus Lewis                                  Jeffry W. Konal        Denise Page Hood                  13-CR-20443-01
ORIGINAL                SUPERVISION TYPE   CRIMINAL HISTORY    TOTAL OFFENSE      PHOTO
SENTENCE DATE                              CATEGORY            LEVEL
                        Supervised
01/16/2014                                 I                   30
                        Release
COMMENCED
10/09/2018

EXPIRATION
10/08/2023
REPORT PURPOSE

           REQUEST TO MODIFY CONDITIONS
RECOMMENDATION

                           MODIFICATION
ORIGINAL OFFENSE
Count 1: 18 U.S.C. §§ 2252A(a)(2) and 2252A(b)(1), Receipt
of Child Pornography
SENTENCE DISPOSITION
Custody of the Bureau of Prisons for a term of 72 months, to be followed by a five-year term of supervised release.

ORIGINAL SPECIAL CONDITIONS
      1. The defendant shall participate in a program approved by the probation department for mental health
         counseling, including anger management, if deemed necessary.
      2. The defendant shall submit to a psychological/psychiatric evaluation as directed by the probation officer,
         if necessary.
      3. The defendant shall take all medications as prescribed by a physician whose care he/she is under, including
         a psychiatrist, in the dosages and at the times proposed. If the defendant is prescribed a medication, he/she
         shall take it, and the defendant shall not discontinue medications against medical advice.
      4. The defendant shall enroll and participate in a Cognitive Behavior Therapy program (CBT) as approved by
         the probation officer, if necessary.
      5. The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act
         (42 U.S.C. 16901, et seq.) as directed by the probation officer, the United States Bureau of Prisons, or any
         state sex offender registration agency in which he/she resides, works, is a student, or was convicted of a
         qualifying offense.
      6. The defendant shall successfully complete any sex offender diagnostic evaluations, treatment/counseling
         programs and polygraph examinations as directed by the probation officer. Reports pertaining to sex
         offender assessments, treatment, and polygraph examinations shall be provided to the probation officer. As
         directed by the Court, the defendant shall pay all or part of the cost of the diagnostic evaluations, treatment
         or counseling programs, and polygraph examinations based upon their ability to pay.
      7. The defendant shall not associate with minor children under the age of eighteen (18), except in the presence
         of a responsible adult who is aware of the nature of the defendant's background and current offense, and

                                                              Page 1 of 5
           Case 2:13-cr-20443-DPH-LJM ECF No. 49 filed 01/09/19                                    PageID.141        Page 2 of 5


PROB 12B                                                                                                           PACTS         DATE
(Rev. 08/18)                 SUPERVISION REPORT                                     U. S. Probation Office
                 REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH
                                                                                    Eastern District of Michigan   34871         12/11/2018
                                    THE CONSENT OF THE OFFENDER
                               (Probation Form 49, Waiver of Hearing is Attached)

NAME                                                         OFFICER                CHIEF JUDGE                       DOCKET #
McMICHAEL, Thaddeus Lewis                                    Jeffry W. Konal        Denise Page Hood                  13-CR-20443-01
          who has been approved by the probation officer. The defendant shall not frequent places where children
          congregate on a regular basis (such as, but not limited to school grounds, playgrounds, child toy stores,
          video arcades, etc.).
      8. The defendant shall notify anyone they date or marry with a minor child under the age of eighteen (18) of
          their conviction.
      9. The defendant shall not purchase, sell, view, or possess images, in any form of media or live venue that
          depict pornography, sexually explicit conduct, child erotica, or child nudity. The defendant shall not
          patronize any place where such material or entertainment is available.
      10. The defendant shall provide the probation officer with accurate information about all computer systems
          (hardware/software), all passwords, and Internet Service Provider(s), that the defendant has potential and/or
          reasonable access to and abide by all rules of the United States Probation Department’s Computer
          Monitoring Program. The defendant shall only access a computer approved by the United States Probation
          Department. The defendant shall consent to the probation officer conducting periodic, unannounced
          examinations of all computer systems, which may include computer monitoring software at the defendant’s
          expense. For the purpose of accounting for all computers, hardware, software and accessories, the defendant
          shall submit his/her person, residence, computer and/or vehicle to a search conducted by the United States
          Probation Department at a reasonable time and manner. You shall inform any other residents that the
          premises and your computer may be subject to a search pursuant to this condition. The defendant shall
          provide the probation officer with access to any requested financial information including billing records
          (telephone, cable, internet, satellite, etc.).
      11. The defendant shall only access the Internet through one Internet-capable device. All other Internet capable
          devices, such as cellular phones and gaming consoles, shall not have the Internet connected. The defendant
          is prohibited from accessing any online computer service at any location including, but not limited to public
          libraries, Internet cafes, and places of employment or education without the permission of the probation
          officer.
      12. The defendant shall have employment pre-approved by the probation department. If the defendant’s
          employment requires the use of a computer, the defendant shall notify the employer of the nature of his
          conviction and this notification must be confirmed by the probation officer.

               Criminal Monetary Penalty: Special Assessment $100.00 (paid).

                                      PETITIONING THE COURT
To modify the condition(s) of supervised release as follows:
REMOVE:

“The defendant shall successfully complete any sex offender diagnostic evaluations, treatment/counseling
programs and polygraph examinations as directed by the probation officer. Reports pertaining to sex offender
assessments, treatment, and polygraph examinations shall be provided to the probation officer. As directed by the
Court, the defendant shall pay all or part of the cost of the diagnostic evaluations, treatment or counseling programs,
and polygraph examinations based upon their ability to pay.”

                                                                Page 2 of 5
           Case 2:13-cr-20443-DPH-LJM ECF No. 49 filed 01/09/19                                  PageID.142        Page 3 of 5


PROB 12B                                                                                                         PACTS         DATE
(Rev. 08/18)               SUPERVISION REPORT                                     U. S. Probation Office
               REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH
                                                                                  Eastern District of Michigan   34871         12/11/2018
                                  THE CONSENT OF THE OFFENDER
                             (Probation Form 49, Waiver of Hearing is Attached)

NAME                                                       OFFICER                CHIEF JUDGE                       DOCKET #
McMICHAEL, Thaddeus Lewis                                  Jeffry W. Konal        Denise Page Hood                  13-CR-20443-01
“The defendant shall provide the probation officer with accurate information about all computer systems
(hardware/software), all passwords, and Internet Service Provider(s), that the defendant has potential and/or
reasonable access to and abide by all rules of the United States Probation Department’s Computer Monitoring
Program. The defendant shall only access a computer approved by the United States Probation Department. The
defendant shall consent to the probation officer conducting periodic, unannounced examinations of all computer
systems, which may include computer monitoring software at the defendant’s expense. For the purpose of
accounting for all computers, hardware, software and accessories, the defendant shall submit his/her person,
residence, computer and/or vehicle to a search conducted by the United States Probation Department at a
reasonable time and manner. You shall inform any other residents that the premises and your computer may be
subject to a search pursuant to this condition. The defendant shall provide the probation officer with access to any
requested financial information including billing records (telephone, cable, internet, satellite, etc.).”

“The defendant shall only access the Internet through one Internet-capable device. All other Internet capable
devices, such as cellular phones and gaming consoles, shall not have the Internet connected. The defendant is
prohibited from accessing any online computer service at any location including, but not limited to public libraries,
Internet cafes, and places of employment or education without the permission of the probation officer.”

ADD:

“The defendant shall successfully complete any sex offender diagnostic evaluations, treatment or counseling
programs, as directed by the probation officer. Reports pertaining to sex offender assessments and treatment shall
be provided to the probation officer. Based on the defendant’s ability to pay, the defendant shall pay the cost of
diagnostic evaluations, treatment or counseling programs in an amount determined by the probation officer.”

“The defendant shall be required to submit to periodic polygraph testing at the discretion of the probation officer
as a means to ensure compliance with the requirements of supervision or treatment. No violation proceedings will
arise solely on the results of a polygraph examination. Based on defendant’s ability to pay, the defendant shall pay
the cost of the polygraph examination in an amount determined by the probation officer.”

“The defendant shall participate in the Computer/Internet Monitoring Program (CIMP) administered by the United
States Probation Department. The defendant shall abide by the Computer/Internet Monitoring Program Participant
Agreement in effect at the time of supervision and comply with any amendments to the program during the term
of supervision. Due to the advances in technology, the Court will adopt the amendments to the Computer/Internet
Monitoring Programs as necessary. For the purpose of accounting for all computers, hardware, software and
accessories, the defendant shall submit his/her person, residence, computer and/or vehicle to a search conducted
by the U.S. Probation Department at a reasonable time and manner. The defendant shall inform any other residents
that the premises may be subject to a search pursuant to this condition. The defendant shall provide the probation
officer with access to any requested financial information including billing records (telephone, cable, internet,
satellite, etc.).”



                                                              Page 3 of 5
           Case 2:13-cr-20443-DPH-LJM ECF No. 49 filed 01/09/19                                  PageID.143        Page 4 of 5


PROB 12B                                                                                                         PACTS         DATE
(Rev. 08/18)               SUPERVISION REPORT                                     U. S. Probation Office
               REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH
                                                                                  Eastern District of Michigan   34871         12/11/2018
                                  THE CONSENT OF THE OFFENDER
                             (Probation Form 49, Waiver of Hearing is Attached)

NAME                                                       OFFICER                CHIEF JUDGE                       DOCKET #
McMICHAEL, Thaddeus Lewis                                  Jeffry W. Konal        Denise Page Hood                  13-CR-20443-01


On October 5, 2018, THADDEUS LEWIS McMICHAEL signed a Probation Form 49, Waiver of Hearing to
Modify Conditions of Probation/Supervised Release, to include the above noted modifications.

                                                                  CAUSE

This petition is to modify McMICHAEL’s special conditions of supervised release. Since the date of sentencing,
there have been changes in the supervision of sex offenders and updates to the policies and procedures for the
supervision of sex offenders within the United States Probation Department for the Eastern District of Michigan.
Updating these conditions will better assist the probation department in supervising this offender in a more
proactive and productive manor, as well as in accordance with these updates.

Sex offender treatment with polygraph testing would further increase the likelihood of honesty during the
offender’s treatment and will help protect the community. The Association for the Treatment of Sexual Abusers
(ATSA) advises that polygraph is an important component of sex offender treatment. Research shows sex offenders
who take polygraphs are more likely to succeed on supervision than those who do not. This modification will allow
for continued polygraph testing upon completion of treatment to ensure continued compliance with terms and
conditions of supervision, the law, and what was learned in treatment to enhance long-term success.

McMICHAEL has been advised of his right to counsel in this matter and he has agreed to waive this right by
signing the attached waiver of hearing form.

A criminal record check completed through Access to Law Enforcement Systems (ATLAS) conducted on November 7,
2018, revealed no new criminal activity or outstanding warrants.

If your Honor agrees with this recommendation, please indicate below and return this correspondence to the probation
department. If your Honor does not agree, please indicate below and direct the probation department as to how the Court
wishes to proceed.

Should your Honor have any questions or concerns, this writer may be reached at the number below.
SENIOR PROBATION OFFICER                                                          DISTRIBUTION

s/Jeffry W. Konal/slg                                                             Court
313 234-5407
SUPERVISING PROBATION OFFICER                                                     PROBATION ROUTING

s/Russell W. LaForet                                                              Data Entry
313 234-5269




                                                              Page 4 of 5
           Case 2:13-cr-20443-DPH-LJM ECF No. 49 filed 01/09/19                                    PageID.144        Page 5 of 5


PROB 12B                                                                                                           PACTS         DATE
(Rev. 08/18)                 SUPERVISION REPORT                                     U. S. Probation Office
                 REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH
                                                                                    Eastern District of Michigan   34871         12/11/2018
                                    THE CONSENT OF THE OFFENDER
                               (Probation Form 49, Waiver of Hearing is Attached)

NAME                                                         OFFICER                CHIEF JUDGE                       DOCKET #
McMICHAEL, Thaddeus Lewis                                    Jeffry W. Konal        Denise Page Hood                  13-CR-20443-01

THE COURT ORDERS:

[x ]           Modification as Noted Above

[ ]            Other



                                                                             s/Denise Page Hood
                                                                            Chief United States District Judge

                                                                             January 9, 2019
                                                                             Date




                                                                Page 5 of 5
